Citation Nr: 1611226	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for head injury with headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to head injury with headaches.

9.  Entitlement to an effective date prior to August 14, 2013, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for right ear hearing loss, back and bilateral knee disorders, sinusitis, bronchitis, and depression, and granted service connection for a head injury with headaches with an initial 10 percent rating, effective December 31, 2009.  Jurisdiction of the Veteran's claims file has subsequently been transferred to the RO in Denver, Colorado.  This matter also comes before the Board on appeal from an April 2014 rating decision that granted service connection for tinnitus with an initial 10 percent rating, effective August 14, 2013.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  At such time, the undersigned held the record open for 60 days for the receipt of any additional evidence; however, none has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for sinusitis and bronchitis are addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to his claims of entitlement to service connection for sinusitis and bronchitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the claim of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at his August 2014 Board hearing, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for sinusitis and bronchitis.  Hence, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for sinusitis is dismissed.

The appeal pertaining to the issue of entitlement to service connection for bronchitis is dismissed.


REMAND
 
Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining service connection and initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, a review of the record indicates that there may be outstanding records.  In this regard, the Veteran's service treatment records reflect that he was in a motor vehicle accident in 1971, and was initially hospitalized at the Bridgeport Hospital in Texas.  It does not appear that any attempts were made to obtain these records.  Additionally, he testified that he began receiving treatment for depression in the mid-1980's in Fort Lauderdale and would be submitting treatment records or a statement from his former psychologists; however, no records or statement have been received to date.  Therefore, the Veteran should again be requested to submit or authorize VA to obtain such records.

In addition, the Board finds that the Veteran should be asked to identify all provider who have treated him for his psychiatric, back, and bilateral knee disorders, right ear hearing loss, and head injury with headaches.  Thereafter, any identified records should be obtained.

With regard to his claimed acquired psychiatric disorder, the Veteran has alleged that his depression began during service.  He reported that his primary duty was to assist in bringing soldiers home who were injured or deceased.  His duties included debriding people with burns and preparing bodies for the morgue.  See Hearing transcript, pp. 17-20; August 2013 Veteran statement. The Veteran's DD form 214 reflected an MOS of a medical services specialist and an orderly.  

At his hearing, the Veteran contended that when he returned from active duty, he felt angry and edgy and would "fly off the handle" at times, and at other times would be unable to get out of bed.  He was not aware that these were symptoms of depression.  He reported that he first sought treatment for his depression in the mid-1980s.  

The Veteran was provided with a VA examination in March 2010.  The examiner noted the Veteran's report that he began having depressive symptoms in 1975; however, he also noted that the Veteran's depression had its onset 15 years prior to the examination.  The examiner diagnosed major depressive disorder; however, a nexus opinion was not provided.  

The Veteran was provided with another VA examination in August 2013.  The examiner opined that the Veteran's depression was not related to his service-connected traumatic brain injury (TBI); however, aside from noting that the Veteran reported that he first exhibited symptoms of depression in approximately 1975, which is four years after his TBI, and that he did not seek treatment for depression until the late 1990s, the examiner did not provide a rationale for this opinion.  As such, this opinion does not carry probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

As such, the Veteran should be afforded another examination to determine whether his acquired psychiatric disorder, to include depression, is related to service, to include to his experiences transporting injured Veterans, or whether such is part of, or secondary to his service-connected head injury with headaches.  The examiner should provide rationales for every opinion.

The Veteran also contends that his right ear hearing loss is related to service.  He has confirmed in-service noise exposure.  He was provided with a VA examination in March 2010.  The examiner observed that, when the Veteran's separation audiogram was compared with his entrance audiogram, no significant (15 dB or greater) degradation in puretone thresholds was noted for his right ear. The examiner noted that, according to the reference Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006, there was no reasonable basis for delayed-onset hearing loss.

However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that the absence of in-service evidence of a bilateral ear hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, the Veteran has been awarded service connection for tinnitus on the basis of in-service noise exposure. 

On remand, an addendum opinion should be obtained as to whether the Veteran's right ear hearing loss is related to service that addresses the Veteran's in-service noise exposure and the holding in Hensley.  In addition, the audiologist should opine as to whether sensorineural hearing loss in the right ear manifested to a compensable degree within one year of discharge.

The Veteran has contended that he has back and bilateral knee disorders that are related to service.  Specifically, he alleges that such disorders are a result of his duties in service that required that he carry patients on litters, to include up and down ramps into airplanes, or due to his in-service motor vehicle accident.  Service treatment records reflect reports of low back pain and chondromalacia patella in both knees.  

In March 2010, the Veteran was provided with a VA examination with regard to whether he had a right knee disorder related to service.  The examiner noted that there was no medical evidence between the Veteran's exit physical of 1974 and recent entries.  He found, therefore, that it would be purely speculative to provide an opinion as to whether his right knee chondromalacia patellae and medial and lateral meniscal tears are, in fact, related to the single episode of pain in the right knee, diagnosed as chondromalacia patellae, documented in 1973.  The examiner noted that he had reports of a continuation of symptoms, but no objective documentation of such.

In May 2010, the Veteran underwent another VA examination to obtain an opinion as to whether he had a back or left knee disorder related to service.  The Veteran reported that his low back pain began during service when he was carrying litters to a medevac plane.  He went to the flight surgeon only once because he did not want to lose flight status.  His back pain then returned some 15 years prior to the examination.  With regard to his left knee disorder, the Veteran reported the onset of pain in 2003 after his first right knee surgery.  The impression was left knee osteoarthritis and lumbar degenerative disk disease with spondylosis.  

The examiner opined that the Veteran's left knee osteoarthritis was not caused by, and did not begin during his active duty military service, as there was no indication of a chronic knee problem in his service medical records and no indication of a left knee problem for more than 30 years thereafter.  In addition, the examiner determined that he could not provide an opinion as to the whether the Veteran's lumbar degenerative disk disease and spondylosis was related to service as it would be purely speculative.  He acknowledged that, although there was certainly a note
regarding recurrent low back pain, there is also a physical in December 1974 reflecting the Veteran's report of no back pain.  He noted that, as a medic, he certainly would be required to carry litters with patients on them; however, there was a long gap between his separation from service and the first note he was able to find in his medical record reflecting back pain, dated in 2008.  It was therefore beyond his capacity to make any definitive determination.

With regard to the examiner's opinion as to whether the Veteran has a back or right knee disorder related to service, the Board finds that these opinions are essentially non-opinions, which are generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, while the May 2010 VA examiner provided some reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, he failed to take into account the Veteran's statements related to his back and right knee pain and when it began. Therefore, the Board finds that a remand is necessary in order to obtain an opinion regarding the etiology of the Veteran's back and right knee disorders.

With regard to the left knee disorder, the examiner noted that the Veteran did not have surgery on his left knee; however, private medical records reflect that the Veteran underwent an arthroscopy on his left knee in June 2003.  A medical opinion or examination is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As such, on remand, an opinion should be obtained as to whether the Veteran's left knee disorder is related to service that accurately reflects his medical history.  

The Veteran has contended that his head injury with headaches warrants a higher disability rating.  He is service-connected for a head injury with headaches under Diagnostic Code 8045, pertaining to traumatic brain injuries.  The criteria under Diagnostic Code 8045 includes consideration of many residuals of TBI, including cognitive and psychiatric residuals.  The Veteran has contended that his depression may be related to his service-connected head injury.  That issue is being remanded herein for an examination.  Depending on the outcome of the psychiatric examination, the rating for the Veteran's head injury under Diagnostic Code 8045 may include cognitive or psychiatric symptoms.  As such, this issue is inextricably intertwined with the remanded claim of entitlement to service connection for depression.  Therefore, adjudication of the Veteran's claim for a higher initial rating for head injury with headaches must be deferred pending the outcome of such claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue).

With regard to the Veteran's claim of entitlement to an earlier effective date for the award of service connection for tinnitus, in an April 2014 rating decision, which was issued in May 2014, the RO granted service connection for tinnitus and assigned an effective date of August 14, 2013.  The Board notes that the RO erroneously included the issue of entitlement to an earlier effective date for the award of service connection for such disability in the April 2014 supplemental statement of the case as no notice of disagreement had been received at that point.  In this regard, the award of service connection for tinnitus was a full grant of the benefit sought on appeal at the time of the April 2014 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, in August 2014, the Veteran did, in fact, enter a timely notice of disagreement regarding the propriety of the effective date.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case regarding the issue of entitlement to an effective date prior to August 14, 2013, for the grant of service connection for tinnitus.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.

In particular, attempts should be made to obtain the records reflecting treatment for injuries sustained in the motor vehicle accident in 1971, when the Veteran was hospitalized at the Bridgeport Hospital in Texas, as well as treatment records from the psychologists who treated him for his depression in the mid-1980's in Fort Lauderdale.

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed acquired psychiatric disorder, including depression.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify all currently diagnosed acquired psychiatric disorders.

With respect to each currently diagnosed acquired psychiatric disorder, to include depression, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such was caused by or is etiologically related to any incident of active duty.  The examiner should specifically address the Veteran's claims that his depression began during service while his duties included bringing soldiers home who were injured or deceased.  His duties included debriding people with burns and preparing bodies for the morgue.  The Veteran's DD form 214 reflected an MOS of a medical services specialist and an orderly.

In addition, the examiner should determine whether the Veteran's diagnosed psychiatric disorder, including depressive disorder, is part and parcel of his service-connected head injury with headaches.  If not, the examiner should also offer an opinion as to whether such is caused or aggravated by his service-connected head injury with headaches.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently manifested right ear hearing loss.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
 
After examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that his right ear hearing loss is related to acoustic trauma during active duty service or if it manifested within one year of discharge from active duty.
 
A detailed rationale for all opinions expressed should be furnished. In proffering this opinion, the examiner must expressly consider the Veteran's lay statements concerning in-service acoustic trauma and the post service medical records.
 
In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a bilateral ear hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Also, the Veteran has been awarded service connection for tinnitus on the basis of in-service noise exposure.

4.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's back and right and left knee disorders.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back and right and left knee disorders were caused by or are etiologically related to any incident of active duty, to include his duties that required that he carry patients on litters, to include up and down ramps into airplanes, and/or his motor vehicle accident, or if arthritis is diagnosed, if it manifested to a compensable degree within one year of discharge from service. 

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for lumbar spine or right or left knee disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


